      Case 2:21-cv-00293-TC Document 2 Filed 05/07/21 PageID.3 Page 1 of 4




MICHAEL A. STAHLER (13958)
KYLE J. KAISER (13924)
Assistant Utah Attorney General
SEAN D. REYES (7969)
Utah Attorney General
160 E 300 S, 6th Fl
Salt Lake City, UT 84114
Telephone: (801) 366-0100
Facsimile: (801) 366-0101
michaelstahler@agutah.gov
kkaiser@agutah.gov
Attorneys for Defendant


                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


 MILISSA NEILSON, an individual,                    NOTICE OF REMOVAL OF A CIVIL
                                                    ACTION FROM STATE COURT TO
        Plaintiff(s),                                      FEDERAL COURT

 v.
                                                           Case No. 2:21-cv-00293-TC
 UNIVERSITY OF UTAH HEALTH
 HOSPITALS AND CLINICS, a governmental                         Judge Tena Campbell
 entity, DOES 1-10, individuals,

        Defendant.



       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1446, and 1447(a),

Defendants University of Utah Health Hospitals and Clinics (“Defendants”) remove the above-

titled action from the Third Judicial District Court, in and for Salt Lake County, State of Utah to

this Court. This notice of, and petition for removal, is made pursuant to 28 U.S.C. §§ 1441 et seq.

and 1446 et seq. and is proper and appropriate based upon the following:
Case 2:21-cv-00293-TC Document 2 Filed 05/07/21 PageID.4 Page 2 of 4




 1. On April 16, 2021, Plaintiff served a Complaint and Summons on Defendant University

    of Utah Hospitals and Clinics for this matter entitled, Milissa Neilson v. University of

    Utah Hospitals and Clinics, Does 1-10, Civil No. 200906698, Third Judicial District

    Court in and for Salt Lake County, State of Utah. A copy of the Summons and

    Complaint is attached as Exhibit A.

 2. The Plaintiff alleged that she is entitled to relief because the Defendants violated Title

    II of the Americans with Disabilities Act, 42 U.S.C. § 12132 et seq. (the “ADA”). Pl.’s

    Compl. ¶¶ 34-40. The Complaint is attached as Exhibit B.

 3. Plaintiff also alleges common law claims of negligence, breach of fiduciary duty, and

    defamation. Exh. B.

 4. There are no other named defendants in the Complaint. Exh. B.

 5. Jurisdiction is vested in this Court because this matter involves a involves question of

    federal law under 28 U.S.C. § 1331 because Plaintiff has alleged that the Defendants

    violated the ADA.

 6. Removal of this action is proper under 28 U.S.C. § 1441(c) because Plaintiff raises a

    claim arising under the laws of the United States and additional claims that are not

    rendered nonremovable by statute.

 7. This Notice of Removal has been filed within thirty (30) days after service of the

    Complaint on the Defendants, as required by 28 U.S.C. 1446(b)(1).

 8. The Defendants have, or will, file their responsive pleading to the Complaint in

    accordance with Fed. R. Civ. P. Rule 81(c).




                                          2
Case 2:21-cv-00293-TC Document 2 Filed 05/07/21 PageID.5 Page 3 of 4




 RESPECTFULLY SUBMITTED THIS 7th day of May, 2021.

                   SEAN D. REYES
                   Utah Attorney General


                   /s/ Michael A. Stahler
                   MICHAEL A. STAHLER
                   KYLE J. KAISER
                   Assistant Utah Attorneys General
                   Attorney for Defendants




                                    3
     Case 2:21-cv-00293-TC Document 2 Filed 05/07/21 PageID.6 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that on this 7th day of May, 2021, I served the foregoing NOTICE OF

REMOVAL OF A CIVIL ACTION FROM STATE COURT TO FEDERAL COURT on the

following by using the Court’s electronic filing system.


       Karthik Nadesan
       8 East Broadway, Ste. 625
       Salt Lake City, UT 84111
       karthik@nadesanbeck.com

       Chris Davies,
       Clerk of the Court
       Third Judicial District Court
       Salt Lake District Court
       P.O. Box 1860
       Salt Lake City, UT 84114-1860
       (Notice Filed using the Court’s Electronic Filing System)



                                             /s/ Sheri D. Bintz




                                                4
